DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on December 17, 2021.
Claims 1, 3, 8, 10, 15, and 16 have been amended and are hereby entered.
Claims 1–20 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed December 17, 2021 has been entered.  Claims 1–20 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed September 20, 2021.
Information Disclosure Statement
The Information Disclosure Statements filed on February 28, 2022 have been considered.  Initialed copies of the Forms 1449 are enclosed herewith.
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 22, “combing the artificial customer profile” should read “combining the artificial customer profile”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–7 are directed to a process (“A computer implemented method”), and claims 7–20 are directed to a machine (“computer program product” and “A system”).  Thus, claims 1–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–20, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
providing . . . standard customer transaction data representing a group of customers having similar transaction characteristics as a goal; and 
performing . . . a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated customer transaction data relative to the standard customer transaction data is higher than a first predefined threshold; 
in each iteration: 
conducting . . . an action including a plurality of simulated transactions; 
comparing, by the environment, the action with the goal; 
providing by the environment, a feedback associated with the action based on a degree of similarity relative to the goal; and 
adjusting . . . a policy based on the feedback; 
generating an artificial customer profile by combining randomly selected information including address, first name, second name, phone number, email address, credit score, and revenue; 
combing the artificial customer profile with the standard customer transaction data to form simulated customer data; and 
training a predictive model for detecting an abnormal customer behavior using the simulated customer data
The claims, therefore, recite predicting customer transactions, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The claims also recite receiving and comparing transaction data, which is the abstract idea of mental processes because they involve observations and evaluations that can be performed by the human mind.  The claims finally also recite iteratively adjusting simulated transaction data, which is the abstract idea of mathematical concepts because they recite a mathematical relationship.  The additional elements of the claims are various generic computer components to implement these abstract ideas (“computer implemented”, “data processing system”, “processor”, “memory”, “intelligent agent”, and “policy engine”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive transaction data and adjust simulated transaction data.  Because the invention is using the computer 
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 1 is not patent eligible.
Independent claims 8 and 15 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the steps of claim 1 are implemented by computer program instructions in claim 8 and performed by a system in claim 15.  Thus, because the same analysis should be used for all categories of claims, claims 8 and 15 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–7, 9–14, and 16–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2 and 9, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the data collection recited in claims 1 and 8 by further specifying how the data is acquired—“through an unsupervised clustering approach”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the 
For claims 3, 10, and 16, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the simulated transactions recited in claims 1, 8, and 15 by further specifying the information included—“transaction type, transaction amount, transaction time, transaction location, transaction medium, [and] a second party associated with the simulated transaction”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 4–7, 11–14, and 17–20, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the iterations recited in claims 1, 8, and 15 by further specifying how it is performed—“includes a set of all previous actions”, “adding . . . the action”, “removing . . . a plurality of previous actions”, “feedback is a reward or penalty”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4–8, 11–15, and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., U.S. Patent App. No. 2018/0365674 (“Han”) in view of Nair et al., U.S. Patent App. No. 2019/0057400 (“Nair”).


For claim 1, Han teaches:
A computer implemented method in a data processing system (¶ 13: example implementation on simulation platform) comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method for simulating transaction data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the method comprising (¶ 56: device can perform processes from instructions stored on memory): 
providing, by the processor, standard customer transaction data representing a group of customers having similar transaction characteristics as a goal (¶ 14: receive real transaction information; ¶ 15: similar transaction values grouped); and
performing, by the processor, a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated customer transaction data relative to the standard customer transaction data is higher than a first predefined threshold (¶ 20: iterative modifications until threshold level of similarity with actual distribution);
in each iteration (¶ 20: iterations): 
conducting, by the intelligent agent, an action including a plurality of simulated transactions (¶ 19: configuration parameters for transactions)
comparing, by the environment, the action with the goal (¶ 20: parameters compared to threshold value);
providing by the environment, a feedback associated with the action based on a degree of similarity relative to the goal (¶ 20–21: additional iterations based on similarity to threshold); and
adjusting, by the policy engine, a policy based on the feedback (¶ 20–21: additional modification if threshold not satisfied).
Han does not teach: generating an artificial customer profile by combining randomly selected information including address, first name, second name, phone number, email address, credit score, and revenue; combing the artificial customer profile with the standard customer transaction data to form simulated customer data; and training a predictive model for detecting an abnormal customer behavior using the simulated customer data.
	Nair, however, teaches:
generating an artificial customer profile by combining randomly selected information including address, first name, second name, phone number, email address, credit score, and revenue (¶ 166: personal and financial information stored, including mailing address, name, phone number, email address, credit score, and income); 
combing the artificial customer profile with the standard customer transaction data to form simulated customer data (¶ 190: customer profile based on transaction data and demographic information)
training a predictive model for detecting an abnormal customer behavior using the simulated customer data (¶ 160: customer data modeled individually).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transaction simulation in Han by adding the customer profile analysis from Nair.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better modelling customer behavior—a benefit explicitly disclosed by Nair (¶ 3: need for better analyzing customer information for modelling customer behavior; ¶ 4: invention provides customer behavior modelling).
For claim 4, Han and Nair teach all the limitations of claim 1 above, and Han further teaches:
The method as recited in claim 1, wherein the environment includes a set of all previous actions conducted by the intelligent agent (¶ 47: simulated transaction information provided to data storage).
For claim 5, Han and Nair teach all the limitations of claim 4 above, and Han further teaches:
The method as recited in claim 4, in each iteration, further comprising: adding, by the processor, the action of each iteration into the environment (¶ 47–49: all simulated information provided).
For claim 6, Han and Nair teach all the limitations of claim 4 above, and Han further teaches:
The method as recited in claim 4, in each iteration, further comprising: removing, by the processor, a plurality of previous actions having the degree (¶ 68: filtering removes transaction values that are not relevant).
For claim 7, Han and Nair teach all the limitations of claim 1 above, and Han further teaches:
The method as recited in claim 1, wherein the feedback is a reward or a penalty (¶ 21: depending on similarity to actual distribution, parameters can be updated or finalized).
For claim 8, Han teaches:
A computer program product for simulating transaction data  using a reinforcement learning model including an intelligent agent, a policy engine, and an environment (¶ 13: example simulation platform), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (¶ 56: device can perform processes from instructions stored on memory): 
provide standard customer transaction data representing a group of customers having similar transaction characteristics as a goal (¶ 14: receive real transaction information; ¶ 15: similar transaction values grouped); and
perform a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated customer transaction data relative to the standard customer transaction data is higher than a first predefined threshold (¶ 20: iterative modifications until threshold level of similarity with actual distribution);
in each iteration (¶ 20: iterations): 
conduct, by the intelligent agent, an action including a plurality of simulated transactions (¶ 19: configuration parameters for transactions);
compare, by the environment, the action with the goal (¶ 20: parameters compared to threshold value);
provide a feedback, by the environment, the action based on a degree of similarity relative to the goal (¶ 20–21: additional iterations based on similarity to threshold); and
adjust, by the policy engine, a policy based on the feedback (¶ 20–21: additional modification if threshold not satisfied).
Han does not teach: generate an artificial customer profile by combining randomly selected information including address, first name, second name, phone number, email address, credit score, and revenue; combine the artificial customer profile with the standard customer transaction data to form simulated customer data; and train a predictive model for detecting an abnormal customer behavior using the simulated customer data.
	Nair, however, teaches:
generate an artificial customer profile by combining randomly selected information including address, first name, second name, phone number, email address, credit score, and revenue (¶ 166: personal and financial information stored, including mailing address, name, phone number, email address, credit score, and income)
combine the artificial customer profile with the standard customer transaction data to form simulated customer data (¶ 190: customer profile based on transaction data and demographic information); and 
train a predictive model for detecting an abnormal customer behavior using the simulated customer data (¶ 160: customer data modeled individually).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transaction simulation in Han by adding the customer profile analysis from Nair.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better modelling customer behavior—a benefit explicitly disclosed by Nair (¶ 3: need for better analyzing customer information for modelling customer behavior; ¶ 4: invention provides customer behavior modelling).
For claim 11, Han and Nair teach all the limitations of claim 8 above, and Han further teaches:
The computer program product of claim 8, wherein the environment includes a set of all previous actions conducted by the intelligent agent (¶ 47: simulated transaction information provided to data storage).
For claim 12, Han and Nair teach all the limitations of claim 11 above, and Han further teaches:
The computer program product of claim 11, in each iteration, wherein the program instructions executable by the processor further cause the processor to add the action of each iteration into the environment (¶ 47–49: all simulated information provided).
For claim 13, Han and Nair teach all the limitations of claim 11 above, and Han further teaches:
The computer program product of claim 11, in each iteration, wherein the program instructions executable by the processor further cause the processor to remove a plurality of previous actions having the degree of similarity lower than a second predefined threshold (¶ 68: filtering removes transaction values that are not relevant).
For claim 14, Han and Nair teach all the limitations of claim 8 above, and Han further teaches:
The computer program product of claim 8, wherein the feedback is a reward or a penalty (¶ 21: depending on similarity to actual distribution, parameters can be updated or finalized).
For claim 15, Han teaches:
A system for simulating transaction data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the system comprising (¶ 13: example simulation platform): 
a processor configured to (¶ 56: device can perform processes):
provide standard customer transaction data representing a group of customers having similar transaction characteristics as a goal (¶ 14: receive real transaction information; ¶ 15: similar transaction values grouped);
perform a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a (¶ 20: iterative modifications until threshold level of similarity with actual distribution);
in each iteration (¶ 20: iterations): 
conduct, by the intelligent agent, an action including a plurality of simulated transactions (¶ 19: configuration parameters for transactions);
compare, by the environment, the action with the goal (¶ 20: parameters compared to threshold value);
provide a feedback, by the environment, the action based on a degree of similarity relative to the goal (¶ 20–21: additional iterations based on similarity to threshold); and
adjust, by the policy engine, a policy based on the feedback (¶ 20–21: additional modification if threshold not satisfied).
Han does not teach: generate an artificial customer profile by combining randomly selected information including address, first name, second name, phone number, email address, credit score, and revenue; combine the artificial customer profile with the standard customer transaction data to form simulated customer data; and train a predictive model for detecting an abnormal customer behavior using the simulated customer data.
	Nair, however, teaches:
generate an artificial customer profile by combining randomly selected information including address, first name, second name, phone number, email address, credit score, and revenue (¶ 166: personal and financial information stored, including mailing address, name, phone number, email address, credit score, and income); 
combine the artificial customer profile with the standard customer transaction data to form simulated customer data (¶ 190: customer profile based on transaction data and demographic information); and 
train a predictive model for detecting an abnormal customer behavior using the simulated customer data (¶ 160: customer data modeled individually).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transaction simulation in Han by adding the customer profile analysis from Nair.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better modelling customer behavior—a benefit explicitly disclosed by Nair (¶ 3: need for better analyzing customer information for modelling customer behavior; ¶ 4: invention provides customer behavior modelling).
For claim 17, Han and Nair teach all the limitations of claim 15 above, and Han further teaches:
The system of claim 15, wherein the environment includes a set of all previous actions conducted by the intelligent agent (¶ 47: simulated transaction information provided to data storage).



For claim 18, Han and Nair teach all the limitations of claim 17 above, and Han further teaches:
The system of claim 17, in each iteration, wherein the processor is further configured to add the action of each iteration into the environment (¶ 47–49: all simulated information provided).
For claim 19, Han and Nair teach all the limitations of claim 17 above, and Han further teaches:
The system of claim 17, in each iteration, wherein the processor is further configured to remove a plurality of previous actions having the degree of similarity lower than a second predefined threshold (¶ 68: filtering removes transaction values that are not relevant).
For claim 20, Han and Nair teach all the limitations of claim 15 above, and Han further teaches:
The system of claim 15, wherein the feedback is a reward or a penalty (¶ 21: depending on similarity to actual distribution, parameters can be updated or finalized).
Claims 2, 3, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., U.S. Patent App. No. 2018/0365674 (“Han”) in view of Nair et al., U.S. Patent App. No. 2019/0057400 (“Nair”) and Brosamer et al., U.S. Patent No. 10,949,825 (“Brosamer”).
For claim 2, Han and Nair teach all the limitations of claim 1 above.  The combination of Han and Nair does not teach: prior to the step of providing, by the processor, standard customer transaction data, further comprising: acquiring, by the processor, the standard customer transaction data from raw customer data through an unsupervised clustering approach.

The method as recited in claim 1, prior to the step of providing, by the processor, standard customer transaction data, further comprising: acquiring, by the processor, the standard customer transaction data from raw customer data through an unsupervised clustering approach (col. 20, lines 38–40, col. 24, lines 57–67: unsupervised clustering model takes in payment features, and outputs clusters).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transaction simulation in Han and the customer profile analysis in Nair by adding the unsupervised clustering from Brosamer.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving insights and classification of data—a benefit  explicitly disclosed by Brosamer (col. 3, lines 19–31: richer merchant insights and through supervised and unsupervised models).  Han, Nair, and Brosamer are all related in part to analyzing transaction data, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these methods together.
For claim 3, Han and Nair teach all the limitations of claim 1 above, and Han further teaches:
The method as recited in claim 1, wherein each simulated transaction includes transaction type, transaction amount, . . . transaction medium (¶ 16: transaction values indicating transaction amounts and transaction type) . . ..

	Brosamer, however, teaches:
transaction time, transaction location, . . . and a second party associated with the simulated transaction (col. 9, lines 41–53: transaction information can include time, place, and additional parties in transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transaction simulation in Han and the customer profile analysis in Nair by adding the transaction information from Brosamer.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of processing payments—a benefit  explicitly disclosed by Brosamer (col. 9, lines 41–53: transaction information for sending, so it can be used by payment processing system).  Han, Nair, and Brosamer are all related in part to analyzing transaction data, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these methods together.
For claim 9, Han and Nair teach all the limitations of claim 8 above.  The combination of Han and Nair does not teach: prior to the step of providing standard customer transaction data, wherein the program instructions executable by the processor further cause the processor to: acquire the standard customer transaction data from raw customer data through an unsupervised clustering approach.



The computer program product of claim 8, prior to the step of providing standard customer transaction data, wherein the program instructions executable by the processor further cause the processor to: acquire the standard customer transaction data from raw customer data through an unsupervised clustering approach (col. 20, lines 38–40, col. 24, lines 57–67: unsupervised clustering model takes in payment features, and outputs clusters).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transaction simulation in Han and the customer profile analysis in Nair by adding the unsupervised clustering in Brosamer.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving insights and classification of data—a benefit  explicitly disclosed by Brosamer (col. 3, lines 19–31: richer merchant insights and through supervised and unsupervised models).  Han, Nair, and Brosamer are all related in part to analyzing transaction data, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these systems together.
For claim 10, Han and Nair teach all the limitations of claim 8 above, and Han further teaches:
The computer program product of claim 8, wherein each simulated transaction includes transaction type, transaction amount, . . . transaction medium (¶ 16: transaction values indicating transaction amounts and transaction type) . . ..

	Brosamer, however, teaches:
transaction time, transaction location, . . . and a second party associated with the simulated transaction (col. 9, lines 41–53: transaction information can include time, place, and additional parties in transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transaction simulation in Han and the customer profile analysis in Nair by adding the transaction information in Brosamer.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of processing payments—a benefit  explicitly disclosed by Brosamer (col. 9, lines 41–53: transaction information for sending, so it can be used by payment processing system).  Han, Nair, and Brosamer are all related in part to analyzing transaction data, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these systems together.
For claim 16, Han and Nair teach all the limitations of claim 15 above, and Han further teaches:
The system of claim 15, wherein each simulated transaction includes transaction type, transaction amount, . . . transaction medium (¶ 16: transaction values indicating transaction amounts and transaction type) . . ..

	Brosamer, however, teaches:
transaction time, transaction location, . . . and a second party associated with the simulated transaction (col. 9, lines 41–53: transaction information can include time, place, and additional parties in transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transaction simulation in Han and the customer profile analysis in Nair by adding the transaction information in Brosamer.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of processing payments—a benefit  explicitly disclosed by Brosamer (col. 9, lines 41–53: transaction information for sending, so it can be used by payment processing system).  Han, Nair, and Brosamer are all related in part to analyzing transaction data, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these systems together.
Response to Arguments
Double Patenting
Applicant’s arguments (Remarks, page 9, ¶ 4–page 10, ¶ 3) filed December 17, 2021, with respect to claims 1–20 have been fully considered and are persuasive.  In light of Applicant’s amendments to the present application, the claims in the present application are sufficiently distinct from the claims in copending Application No. 16/674,456 and copending Application No. 16/674,472.  The provisional rejection of claims 1–20 under 35 U.S.C. 101 has been withdrawn in 
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on December 17, 2021 have been fully considered but they are not persuasive.
Applicant argues that the claims are integrated in a practical application because they recite using simulated customer data to train a predictive model.  Applicant argues that the claims are patent eligible because they are similar to the claim in Example 39 of the 2019 Subject Matter Eligibility Examples.  See 2019 PEG Examples 37 through 42, at p. 8, https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf (issued January 7, 2019).  The claim in Example 39 is not directed to an abstract idea because it recites collecting digital images, transforming them, and using them to train a neural network.  See 2019 PEG Examples 37 through 42, at p. 8–9.  Applicant therefore explains that the claimed invention—which recites training a predictive model using simulated customer data and identifying abnormal customer behavior—is patent eligible for similar reasoning.  Applicant further explains that the claims recite a reinforcement learning model, including an intelligent agent, a policy engine, and an environment, which are used to simulate customer transaction data.  Part of the reasoning applied in Example 39, however, is that the example claim does not recite any method of organizing human activity such as a fundamental economic concept.  See 2019 PEG Examples 37 through 42, at p. 9.  The claim in Example 39 is directed to applying a neural network to analyzing transformed facial images, which necessarily involves computer technology.  See 2019 PEG Examples 37 through 42, at p. 8–9.  Applicant’s claimed invention, though, as discussed above in the rejection under 35 U.S.C. 101, involves predicting customer transaction behavior, which is 
Claim Rejections Under 35 U.S.C. § 102(a)(1)
Applicant’s arguments with respect to claims 1, 4–8, 11–15, and 17–20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection under 35 U.S.C. 103.
Applicant has amended claims 1, 8, and 15 and argues that Han (U.S. Patent App. No. 2018/0365674) does not disclose these additional limitations.  Claims 1, 8, and 15, however, are currently rejected under 35 U.S.C. 103 over Han in view of Nair (U.S. Patent App. No. 2019/0057400).  Thus, Applicant’s arguments with respect to claims 1, 8, and 15 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 8, and 15, which were amended to overcome the rejection under 35 U.S.C. 102.  As discussed above, however, claims 1, 8, and 15 are currently rejected under 35 U.S.C. 103 over Han in view of Nair.  Thus, Applicant’s arguments with respect to claims 4–7, 11–14, and 17–20 are moot.
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 2, 3, 9, 10, and 16 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 8, and 15, which were amended to overcome the rejection under 35 U.S.C. 102.  As .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Dutta et al., U.S. Patent App. No. 2019/0073669, discloses predicting payment transactions using machine learning.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696          

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696